DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is in reply to the October 7, 2022 Amendment under 37 CFR 1.111.  After entry of the Amendment, claims 1, 9, and 17 are amended, no new claim is added, nor are any claims canceled.  Currently claims 1-5, 7-13, 15-20 remain pending for further examination and consideration. 
	Applicants make no mention of the Prior Office Action’s Restriction of claims 6 and 14.  Those claims remain restricted, and although pending are not currently subject to examination. 
	As stated before, in the prior RCE with Amendment, claims 6, and 14, are interpreted to include language that is subject to another embodiment.  These claims are restricted, and withdrawn from current examination.  Similar language was found in the proposed amendment presented before the interview of April 11, 2022.
	Therefore, after entry of the Amendment that accompanies the RCE, 
claims 1-20 remain pending, with claims 6 and 14 withdrawn, and claims 1-5, 7-13, 15-20 under examination.

Response to Amendment
	The amendment to claims 1, 9, and 17 obviates the rejection of the claims under 35 USC 103, over U.S. Patent Application Publication No. Patent Application Publication No. 2003/0187955 A1 to Koch in view of U.S. Patent Application Publication No. US 2013/0187933 A1 to Qin et al. (hereinafter Qin) (claim 1, 9);
	And 103 over Koch, Qin in view of U.S. Patent Application Publication No. 2017/0346758 A1 to Dimitropoulos (claim 17).
	The amendment to at least the independent claims overcomes the 35 USC 103 rejection for the above combinations.  However, a prior art reference U.S. Patent Application Publication No. 2006/0253446 A1 to Leong, et al. (hereinafter Leong) is applied to the 35 USC 103 rejection, and modified as follows.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 9-11, 13 are rejected under U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. Patent Application Publication No. 2003/0187955 A1 to Koch in view of U.S. Patent Application Publication No. US 2013/0187933 A1 to Qin et al. (hereinafter Qin) and further in view of U.S. Patent Application Publication No. 2006/0253446 A1 to Leong, et al. (hereinafter Leong).
	With regard to claim 1, Koch discloses:
1. 	A method comprising: 
 	determining, by a first application executing on a client device, to establish a remote session for a user of the client device (see, Fig. 2, and detailed description, including, as shown in remote access system 200, a participating user 205 may request data from a remote server computer by interacting with one or more computing devices 15, 17, 19, 20, and 21 (of FIG. 1) operating computing applications 180a-d. Computing applications 180a-d communicate the request to the server computer 20b operating computing application 180a over communications network 160, para. 0031); 
 	sending, by the first application, a request to a server, (see, Fig. 2, and detailed description, including, Computing applications 180a-d communicate the request to the server computer 20b operating computing application 180a over communications network 160. The request is processed by computing application 180a, as described below, to execute the request for data delivery, para. 0031) the request being configured to cause the server to monitor for updates associated with the remote session (see, Fig. 3, and detailed description, including, these communication devices (or computing devices) maintain a number of communications network connections allowing them to transmit and receive various data between themselves and cooperating communications networks and other communications devices (or computing devices). For example, and as shown in FIGS. 4-7, mobile telephone 402 communicates data to wireless voice provider communications network 404. In turn, wireless voice provider communications network may cooperate with a central office (CO) 406 of a telephone communication network. The CO, providing connections to telephones 408, in turn may cooperate with a voice XML server 416 that itself is connected to the Internet 444, para. 0033); 
	Koch fails to explicitly disclose:
after the remote session is established, receiving, by the first application from the server and via the remote session, an instruction to render redirected content; 
 	rendering, via a second application executing on the client device, the redirected content, to appear overlaid in relation to a remoted web browser instance that is rendered within the first application.
	Qin discloses:
after the remote session is established, receiving, by the first application from the server and via the remote session, an instruction to render redirected content (see QIN, Fig. 1, a render process 120,  browser process 110 may also be configured to request and receive a web page from a network 115 (e.g., when the user clicks on a link), and send the received web page to the render process 120 for rendering. The web page may include Hyper Text Markup Language (HTML) code or other markup language code describing how various web content (e.g., text, image, video) of the web page are to be rendered and the laid out, and see detailed description, including, as above, para. 0019): and
rendering, via a second application executing on the client device, the redirected content (see QIN, and as above, detailed description, including, The render process 120 may also determine the layout of the web content in the web page (e.g., based on the corresponding HTML code) and where the web page is to be displayed on the display 160 (e.g., based on the view port information from the browser process 110), and send this information to the GPU process 130. Based on the received information, the GPU process 130 may issue commands (e.g., GL commands) to the GPU processor 152 specifying where to draw the GL textures for the rendered web content and the GL texture for the rendered video frame in the composite frame, “application” is interpreted to include the firmware, as discussed in QIN, including para. 0055).
Neither Koch nor Qin explicitly disclose individually or in combination, 
[rendering, via a second application executing on the client device, the redirected content,] to appear overlaid in relation to a remoted web browser instance that is rendered within the first application.
Leong discloses:
[rendering, via a second application executing on the client device, the redirected content,] to appear overlaid in relation to a remoted web browser instance that is rendered within the first application (see, detailed description, including, Overlaying legitimate entry fields in a browser with a separate window that carries equivalent entry fields. This process relies on a popup window that may have been triggered by embedded software downloaded from a supposedly innocuous site. The entry field overlaid may be the address bar of the browser and the software may only act when a known address is entered, such as PayPal, redirecting the user to a fake site in which they enter their confidential data. Alternatively, the entry fields overlaid may be the standard fields for login, and the data may be sent to a malicious address, para. 0052).
 	It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Qin and Leong before her, and before the effective filing date of the invention, to incorporate the attributes of Leong that allow to incorporate a web-based detection system that verifies the legitimacy of every call to a web URL before it is sent with the  attributes of Qin that specifically includes a render process 120, within the GPU 130, may render some of the received web content (e.g., text and images) for the web page using software rendering. For example, the render process 120 may render some of the web content into one or more bitmaps, which may be stored in the shared memory.   Additionally, the render process 120, may instruct the GPU process 130 with the order in which different layers of the web page are to be stacked in the composite frame (e.g., based on the HTML code, which may specify a hierarchy for the different layers of the web page).

With regard to claim 2, Koch discloses:2. 	The method of claim 1, wherein the determining to establish the remote session comprises obtaining at least one of a username or a password of the user (see, detailed description, including, user authentication data store 424 receives a password associated with a user ID in the authentication request, para. 0037). 
With regard to claim 3, Koch discloses:3. 	The method of claim 1, further comprising sending, to the server, at least one of a username or a password of the user (see, as above, claim 2, and detailed description, including, communications networks pass along the authentication request to the Internet as indicated by arrows 456 and 446. The request is then passed along to the cooperating web server, para. 0037).

With regard to claim 5, Koch fails to explicitly disclose:5. 	The method of claim 1, wherein the redirected content comprises a rendering of a frame of a web browser instance with no rendered web content.
Qin discloses:
a rendering of a frame of a web browser instance with no rendered web content (see, detailed description, including, the render process 120 may be sandboxed, in which the render process 120 is restricted by a restriction policy mechanism from accessing certain system resources. For example, the render process 120 may be restricted from direct access to a network interface for communicating with the network 115.  
It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Qin and Leong before her, and before the effective filing date of the invention, to incorporate the attributes of Leong that allow to incorporate a web-based detection system that verifies the legitimacy of every call to a web URL before it is sent with the  attributes of Qin that specifically includes a render process 120, within the GPU 130, may render some of the received web content (e.g., text and images) for the web page using software rendering. For example, the render process 120 may render some of the web content into one or more bitmaps, which may be stored in the shared memory.   Additionally, the render process 120, may instruct the GPU process 130 with the order in which different layers of the web page are to be stacked in the composite frame (e.g., based on the HTML code, which may specify a hierarchy for the different layers of the web page).
In addition, when the render process 120 may also be restricted from directly accessing the GPU 150, directly accessing sensitive files, and/or other system resources.  Sandboxing the render process 120 enhances security by preventing malicious code or un-trusted code in a web page from accessing the restricted resources, and is interpreted as including the rendered browser instance containing no content from a sandbox restrictive procedure.

With regard to claim 9, claim 9 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 10, claim 10 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 11, claim 11 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 13, claim 13 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 5 (a method claim) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103
Claims 4, 8, 12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch and Qin and Leong in view of U.S. Patent Application Publication No. 2017/0346758 A1 to Dimitropoulos.
With regard to claim 4, Koch and Qin and Leong fail to explicitly disclose: 4. 	The method of claim 1, wherein the first application comprises a virtual machine receiver.
Dimitropoulos discloses: 
the first application comprises a virtual machine receiver (see, detailed description, including, The apparatus can also include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, a cross-platform runtime environment, a virtual machine, or a combination of one or more of them, para. 0126). 
 	It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Qin and Leong and Dimitropoulos before her, and before the effective filing date of the invention, to incorporate the attributes of Dimitropoulos that specifically include an virtual machine receiver that creates and or cooperates within an execution environment for the computer program in question and operates with, for example a database or other storage, and can determine, for example terms associated with an event, and gather other relative events from a database.

	With regard to claim 8, Koch and Qin and Leong fail to explicitly disclose:
8. 	The method of claim 1, further comprising sending, by the first application, a uniform resource locator (URL) to the server, wherein the redirected content is associated with the URL. 
Dimitropoulos discloses: 
further comprising sending, by the first application, a uniform resource locator (URL) to the server, wherein the redirected content is associated with the URL (see, detailed description, including, The request for content can include an application profile identifying an application executing on the client device 225. The request for content can include an identifier for the information resource or the content element. For example, the request for content can include Uniform Resource Locator (URL) referring to a specific resource such as a webpage, para. 0056). 
	It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Qin and Leong and Dimitropoulos before her, and before the effective filing date of the invention, to incorporate the attributes of Dimitropoulos that specifically include an virtual machine receiver that creates and or cooperates within an execution environment for the computer program in question and operates with, for example a database or other storage, and can determine, for example terms associated with an event, and gather other relative events from a database, and also includes a well-known content request module using, for example, URL.
With regard to claim 12, claim 12 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 16, claim 16 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 8 (a method claim) and is therefore rejected using the same art and rationale set forth above.
	With regard to claim 17 Koch and Qin and Leong, fail to explicitly disclose, by a virtual machine on a client.
With regard to claim 17, claim 17 (a method claim) (with the addition of Dimitropoulos, and the virtual machine on a client) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above, with the additional motivation statement for the Koch and Qin with Dimitropoulos combination).
	Dimitropoulos discloses: a virtual machine receiver that creates and or cooperates within an execution environment for the computer program in question and operates with, for example a database or other storage, and can determine, for example terms associated with an event, and gather other relative events from a database, as above for example.
It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Qin and Leong and Dimitropoulos before her, and before the effective filing date of the invention, to incorporate the attributes of and before the effective filing date of the invention, to incorporate the attributes of Dimitropoulos that specifically include an virtual machine receiver that creates and or cooperates within an execution environment for the computer program in question and operates with, for example a database or other storage, and can determine, for example terms associated with an event, and gather other relative events from a database.

With regard to claim 18, claim 18 (a method claim) recites substantially similar limitations to claim 2 (a method claim) (with the addition of Dimitropoulos) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 19, claim 19 (a method claim) recites substantially similar limitations to claim 3 (a method claim) (with the addition of Dimitropoulos) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 20, claim 20 (a method claim) recites substantially similar limitations to claim 8 (a method claim) (with the addition of Dimitropoulos) and is therefore rejected using the same art and rationale set forth above.
  	Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koch and Qin and Leong in view of U.S. Patent Application Publication No. 2018/0108158 A1 to Sharma et al. (hereinafter Sharma).
	With regard to claim 7, Koch and Qin and Leong fail to explicitly disclose:
	The method of claim 1, wherein the redirected content comprises locational and clipping information for a window frame of the second application.
	Sharma discloses:
	the redirected content comprises locational and clipping information for a window frame of the second application (see, detailed description, including, The photo text generation system 110 utilizes the selected rect 214 as a clipping mask rect inside which the input text 216 will be written. A clipping mask is created in the location of the selected rect 214 that incorporates the shape of the input text 216. The photo text generation system 110 utilizes the input image 202 as a top layer of a clipping set and utilizes the input text 216 as a bottom layer of the clipping set, with the input text 216 located in a location corresponding to the selected rect 214 and having a size corresponding to the size of the selected rect 214, para. 0054).
	It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Qin and Leong and Sharma before her, and before the effective filing date of the invention, to incorporate the attributes of Sharma that specifically include a “clipping” mask operation, that also involves a rectangular section or selection, the so-called “rect” or a “location”. Sharma, as described in relation to Fig. 8, operates to determine which of the generated rects correspond to visually simpler regions of the image. This determination includes determining edges and object boundaries in the image. Pixels with large gradient values are frequently edge pixels and are be utilized to detect edges in an image, para. 0051).
With regard to claim 15, claim 15 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth above.
 	A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
	US 2013/0086151 A1 to Guo-Boynton – discusses - provide systems and methods for managing an interface of an enterprise application to support unlimited modal and modeless elements thereof. More specifically, embodiments of the present invention can include an Application Program Interface (API) for invoking and interacting with a set of modal and/or modeless functions and which can be browser independent. Such an API can be implemented, for example, in JavaScript or other language supported by the browser. Generally speaking, this script or application can provide features such as normally associated with the browser's modal support but without relying on that support and without many of the constraints and other limitations normally imposed or encountered with the browser's modal support..

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        11-23-22